Citation Nr: 0521447	
Decision Date: 08/09/05    Archive Date: 08/19/05

DOCKET NO.  05-18 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for cicatrices, gunshot 
wound, right shoulder with fracture of right humerus, 
limitation of motion, atrophy of shoulder and retained 
foreign body (right shoulder disability), currently 50 
percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The veteran served on active duty in the military from 
January 1945 to December 1946 and September 1950 to December 
1951.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the St. 
Petersburg, Florida, Regional Office (RO), of the Department 
of Veterans Affairs (VA).  

A motion to advance this case on the Board's docket was 
granted under the authority of 38 U.S.C.A. § 7102(a) (West 
2002) and 38 C.F.R. § 20.900(c) (2004).


FINDINGS OF FACT

The residuals of the gunshot wound to the right shoulder, the 
major extremity, is manifested by atrophy, pain, weakness, 
stiffness, and fatigability.   


CONCLUSION OF LAW

The schedular criteria for a disability evaluation in excess 
of 50 percent for the right shoulder disability have not been 
met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. Part 4, 
Diagnostic Code 5200 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts on appeal that his current disability 
rating does not reflect the true severity of his right 
shoulder disability.  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the veteran in 
January 2004.  The content of the notice fully complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The letter advised the veteran what information 
and evidence was needed to substantiate the claim.  The 
letter also advised him what information and evidence must be 
submitted by him, namely, any additional evidence and 
argument concerning the claim and enough information for the 
RO to request records from the sources identified by the 
veteran.  In this way, he was advised of the need to submit 
any evidence in his possession that pertains to the claim.  
He was specifically told that it was his responsibility to 
support the claim with appropriate evidence.  Finally the 
letter advised him what information and evidence would be 
obtained by VA, namely, records like medical records and 
records from other Federal agencies.

It also appears that all obtainable evidence identified by 
the veteran relative to his claim have been obtained and 
associated with the claims folder, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  

In this regards the Board notes that the veteran's 
representative requested that the Board obtain 1981 records 
from the Naval Hospital in Charleston, South Carolina, that 
pertain to the removal of shrapnel from the right shoulder.  
The Board notes that the record contains December 1984 
records from the Naval Hospital in Charleston, South 
Carolina, that relate to the removal of shrapnel from the 
right chest wall.  Further, in evaluating the severity of a 
particular disability, it is essential to consider its 
history.  38 C.F.R. §§ 4.1 and 4.2.  However, where 
entitlement to compensation has already been established and 
an increase in disability rating is at issue, the present 
level of disability is of primary concern.  The regulations 
do not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
The Board does not find that records from 1981 would be 
pertinent to the current claim. 

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his  claim, 
under the VCAA.  Quartuccio v. Principi, 16 Vet. App. 182 
(2002).

Factual background

In May 1951, the veteran sustained a penetrating missile 
wound to the posterior of the right shoulder that resulted in 
a compound comminuted fracture of the head and surgical neck 
of the right humerus.  There was no artery or nerve 
involvement.  

A VA examination in May 1952 revealed a well-healed 31/4 x 1/2 
inch nonadherent, non depressed scar located obliquely over 
the anterior surface of the right shoulder.  There was mild 
atrophy of the right deltoid.  There was an 1/2-inch exit 
cicatrix over the posterior surface of the right shoulder.  
There was a 3/4 inch cicatrix located 11/2 inches from the medial 
border of the right scapula.  There was slight superficial 
indefinite scarring in the skin over the posterior surface of 
the right shoulder (cause undetermined).  Active abduction 
was 80 degrees, active anterior flexion was 80 degrees, and 
extension was 130 degrees.  There was slight increase on 
passive motion that was limited by muscle spasm and complaint 
of pain.  There was pronounced reduction in the range of 
circumduction.  There was no tenderness, crepitation, or 
swelling.  The diagnosis included cicatrices gunshot wound of 
the right shoulder with limitation of motion and mild atrophy 
of the right shoulder with metallic foreign bodies.  

The record contains private medical records that date between 
1993 and 1999.  He received treatment for various 
disabilities including right shoulder pain.  In June 1999, it 
was noted that he had fusion of the right shoulder that left 
him with restricted motion and persistent pain.

A VA examination was conducted in August 1999.  He reported 
his medical history and symptoms.  His symptoms included 
pain, persistent weakness, limited motion, muscle atrophy, 
giving away, fatigability, instability, marked lack of 
endurance, and stiffness.  He indicated that he had constant 
flare-up and he was never without pain.  His activities of 
daily living were limited by pain.  He denied any 
dislocation, subluxation, swelling, heat, locking, or 
redness.  On examination, there was notable atrophy of the 
right shoulder and upper right arm.  There was decreased 
tone.  He appeared asymmetrical due to wasting of the right 
arm.  The strength in the right arm was 2/5 with markedly 
reduced grip.  The range of motion of the right shoulder was 
forward flexion at 100 degrees, abduction at 5 degrees, 
external rotation at 10 degrees, and internal rotation at 10 
degrees.  There was pain on palpation of the right shoulder 
and elbow.  There was crepitus throughout the right arm.  
There was no diminished neurologic function.  The diagnosis 
was right shoulder status post trauma with marked diminished 
range of motion, diminished strength, marked muscle atrophy 
and impairment of functional ability with the exception of 
handwriting with an assist with the left arm.  

A VA examination was conducted in July 2003.  The veteran 
reported his medical history.  The veteran reported that 2 
years previously he had a stroke, which left him without 
motor function of his right arm.  He described his function 
of the right arm prior to his stroke as approximately 45 
degrees of abduction.  Forward flexion was 30 degrees on 
internal and external rotation.  The examiner noted that this 
equated to his then-current passive range of motion.  This 
motion was significantly limited by shoulder joint pain.  In 
reporting the diagnosis the examiner commented that the 
recent stroke totally eliminated his motor function in the 
right upper extremity.  His prior injuries of his right upper 
extremity were reportedly stable until the time of his stroke 
and are not totally superseded by the lack of motor function.  
The stroke was not considered related to the prior injuries.  


Analysis and criteria for an increased rating

Disability evaluations are determined by the application of a 
schedule of ratings, which is based, as far as can 
practicably be determined, on the average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27.

The type of injury associated with a severe disability of 
muscles includes a deep penetrating wound due to high 
velocity missile, or explosive effect of high velocity 
missile, or a shattering bone fracture with extensive 
debridement or prolonged infection and sloughing of soft 
parts, intermuscular binding and cicatrization.  The history 
and complaint should include cardinal signs and symptoms of 
muscle disability (loss of power, weakness, lowered threshold 
of fatigue, fatigue-pain, impairment of coordination, and 
uncertainty of movement) worse than those shown for 
moderately severe muscle injuries, and if present, evidence 
of inability to keep up with work requirements.  

Objective findings show extensive ragged, depressed, and 
adherent scars of skin so situated as to indicate wide damage 
to muscle groups in the track of the muscle.  Tests of 
strength, endurance, or coordination movements compared with 
the corresponding muscles of the uninjured side indicated 
severe impairment of function.  An X-ray may show minute 
multiple scattered foreign bodies.  Palpation of the muscles 
shows moderate or extensive loss of deep fascia or of muscle 
substance, soft or flabby muscles in the wound area.  38 
C.F.R. § 4.56(d)(4).

An open comminuted fracture with muscle and tendon damage 
will be rated as a severe injury of the muscle groups 
involved unless, for locations such as in the wrist or over 
the tibia, the evidence established that the muscle damage is 
minimal.  A through-and-through injury of muscle damage shall 
be evaluated as no less than a moderate injury for each group 
of muscles damaged.  See 38 C.F.R. §§ 4.50, 4.56.

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  Under diagnostic 
codes 5301 through 5323, disabilities resulting from muscle 
injuries shall be classified as slight, moderate, moderately 
severe or severe.

When a diagnostic code provides for compensation based solely 
on limitation of motion, the provisions of 38 C.F.R. §§ 4.40 
and 4.45 must also be considered, and that examinations upon 
which rating decisions are based must adequately portray the 
extent of the functional loss due to pain "on use or due to 
flare-ups."  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board must discuss the impact of pain and other factors 
as set forth in 38 C.F.R. §§ 4.40 and 4.45, that is, pain on 
motion, incoordination, weakened movement, excess 
fatigability, or any of the other factors articulated in 
38 C.F.R. § 4.45.  These include less movement than normal 
(due to ankylosis, limitation or blocking, adhesions, tendon-
tie-up, contracted scars, etc.); more movement than normal 
(from flail joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.); impaired ability to execute 
skilled movements smoothly; and swelling, deformity or 
atrophy of disuse.  If the veteran experiences any of these 
factors, the Board is to discuss whether any of these factors 
entitle the veteran to a compensable rating under any of the 
diagnostic codes in the rating schedule.  

Under 38 C.F.R. § 4.40 functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part, which becomes painful on use must be 
regarded as seriously disabled.  The functional limitations 
due to pain must be accounted for in the disability 
evaluation.  

The RO has assigned a 50 percent rating for the right 
shoulder disability, the major extremity, under Diagnostic 
Code 5200.  

Diagnostic Code 5200 rates favorable ankylosis of the 
scapulohumeral joint with abduction to 60 degrees, reaching 
the mouth and head, as 30 percent for the major arm.  
Ankylosis that is intermediate between favorable and 
unfavorable ankylosis warrants a 40 percent evaluation.  
Unfavorable ankylosis with abduction limited to 25 degrees is 
assigned a 50 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5200.

Diagnostic Code 5201 provides that limitation of motion of 
the major arm at shoulder level warrants a 20 percent 
disability rating.  Limitation of motion of the major arm 
midway between the side and shoulder level warrants a 30 
percent disability rating.  When motion is limited to 25 
degrees from the side a 40 percent rating is warranted.  38 
C.F.R. § 4.71a, Diagnostic Code 5201.  

Normal ranges of upper extremity motion are defined by VA 
regulation as follows: forward elevation (flexion) from zero 
to 180 degrees; abduction from zero to 180 degrees; and 
internal and external rotation to 90 degrees.  See 38 C.F.R. 
§ 4.71, Plate I.

38 C.F.R. § 4.71a, Diagnostic Code 5202 pertains to other 
impairment of the humerus.  A 20 percent evaluation is 
warranted for impairment of the major extremity caused by 
malunion resulting in moderate deformity, or by infrequent 
episodes of dislocation at the scapulohumeral joint and 
guarding of movement at the shoulder level.  

Frequent episodes of dislocation and guarding of all arm 
movements warrants assignment of a 30 percent evaluation.  A 
50 percent evaluation is assigned where there is fibrous 
union.  A 60 percent evaluation is warranted for nonunion or 
a false flail joint, and an 80 percent evaluation is 
warranted for loss of the humeral head (a flail shoulder).

The current 50 percent is based on unfavorable ankylosis with 
abduction limited to 25 degrees under Diagnostic Code 5200.  
In order to warrant a higher rating there must be evidence of 
nonunion or a false flail joint, or loss of the humeral head 
(a flail shoulder).  The recent VA X-ray showed no evidence 
of nonunion or a false flail joint, or loss of the humeral 
head.  The VA July 2003 examination showed that he had loss 
of motor function in the right shoulder; however, this was 
due to his stroke.  Otherwise, the prior examination in 
August 1999 showed that were significant problems associated 
with his right shoulder, to include pain, weakness, 
limitation of function, muscle tenderness, and stiffness.  
However, in this case, it is not objectively shown that there 
was additional functional limitation that would warrant an 
increased rating based on pain or weakness.    

The Board has also considered whether the surgical scarring 
warranted a higher evaluation.  The schedule of ratings 
provides a 10 percent rating for unstable, tender or painful 
superficial scars or if there is limitation of function of 
the part affected.  The veteran has not reported any 
complaints regarding any scarring and the record does not 
show that the scarring is productive of any functional 
impairment, nor otherwise disabling.  As the scarring has not 
been shown to result in functional limitation, a compensable 
rating is not warranted.  See Esteban v. Brown, 6 Vet. App. 
259 (1994).  

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  


ORDER

An increased rating for the right shoulder disability, is 
denied.





	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


